      Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
MARK K. MACRIS,                                                         Civil Action No. 1:17-cv-00361-WMS

                                    Plaintiff,
                   -against-
                                                                          COUNTERSTATEMENT OF
EXPERIAN INFORMATION SOLUTIONS, INC.                                      UNDISPUTED MATERIAL FACTS
And SPECIALIZED LOAN SERVICING, LLC,

                                     Defendants.
----------------------------------------------------------------------X

        Pursuant to Rule 56.1(b) of the Local Rules of Civil Procedure of the United States

District Court for the Western District of New York, defendant Specialized Loan Servicing, LLC

(“Defendant”) hereby submits this Counterstatement of Undisputed Material Facts in response to

plaintiff Mark K. Macris’s (“Plaintiff”) Statement of Facts Pursuant to Local Rule 56.1 dated

October 31, 2018:

        1.       Defendant admits that on February 1, 2008, Plaintiff along with Catherine Macris

executed and delivered a Note to Countrywide Bank, FSB. On the same date, the Plaintiff along

with Catherine Macris also executed and delivered a Mortgage to Mortgage Electronic

Registration Systems, Inc. (“MERS”) as nominee for Countrywide on real property located at

403 Teakwood Terrace, Amherst, New York 14221 (the “Property”).                    The Mortgage was

recorded in the Erie County Clerk’s Office on February 19, 2008 under Control Number

2008034690.       See Affidavit of Cynthia Wallace, (hereinafter, “Affidavit”), Exhibits C-D,

submitted with Defendant’s October 31, 2018 motion for summary judgment, Docket Number

22.

        2.       Defendant admits that the note was paid through September 1, 2009 and then

became past due. See Affidavit, Exhibit H.



2192785.1
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 2 of 12




       3.     Defendant admits that on June 9, 2010, a matrimonial settlement agreement

between Plaintiff and Catherine Macris was filed with the Erie County Clerk’s Office, which

stated that Catherine Macris agreed to take over and assume responsibility for the obligations

relative to the subject Mortgage. See the Affidavit of Mark K. Macris, dated October 31, 2018,

Exhibit B, pp. 38-39, Docket Number 1.

       4.     Defendant agrees with this statement to the extent that it states that a warranty

deed was filed with the Erie County Clerk’s Office which purportedly conveyed Plaintiff’s

interest in the Property to Catherine Macris. However, the warranty deed did not abrogate

Defendant’s obligation under the Note and Mortgage. See Affidavit of Mark K. Macris, dated

October 31, 2018, Exhibit C; see also Affidavit ¶¶ 11, 15.

       5.     Defendant began servicing the loan on April 1, 2014. See Affidavit Exhibit A.

       6.     Defendant admits that Defendant communicated with Plaintiff both verbally and

in writing, including sending monthly billing statements to Plaintiff. Further, Defendant admits

that the substance of the communications involved loss mitigation. See Affirmation of Seth J.

Andrews, Exhibit E, Docket Number 20.

       7.     Defendant admits that on March 26, 2015, the mortgagee commenced an action

bearing Index Number 503473/2015, entitled, U.S. Bank National Association, as Trustee for

SROF-2013-S3 REMIC Trust I v. Mar K. Macris, Catherine M. Macris, et al, to foreclose the

Mortgage on the Property (the “2015 Foreclosure Action”). See Affidavit Exhibit I.

       8.     Defendant agrees with Plaintiff’s statement that after being served with the

Complaint, Plaintiff contacted Davidson Fink, LLP, attorneys for the mortgagee and requested to

be removed from the action. See Affidavit of Mark K. Macris ¶ 7. However, his request to be




                                               2
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 3 of 12




removed from the action was based on his incorrect belief that he was no longer obligated on the

Mortgage per the Divorce Decree. See Affidavit ¶ 11.

           9.    Defendant disagrees with Plaintiff’s characterization of the email. In response to

Plaintiff’s request, via email on September 10, 2015, the attorney for the mortgagee stated “…I

have been working with my client to try to convince them that we can drop you from the action.

The issue, and I apologize for not raising it before, is that you signed the note and thus are still

obligated to repay the debt.” See Affidavit of Mark K. Macris, dated October 31, 2018, Exhibit

E, p. 1.

           10.   Defendant agrees that Plaintiff attended the June 2015 settlement conference in

the 2015 Foreclosure Action.       However, Defendant is unaware which documents Plaintiff

provided to the Court or what was discussed at the conference.

           11.   Defendant agrees that on June 23, 2015, Plaintiff emailed the attorney for the

mortgagee to follow-up to his request to be removed from the 2015 Foreclosure Action. See

Affidavit of Mark K. Macris, dated October 31, 2018, Exhibit E.

           12.   Defendant agrees that on August 24, 2015, Plaintiff contacted SLS and requested

that he be removed from the 2015 Foreclosure Action. See Affirmation of Seth J. Andrews,

Exhibit E, pg. 59, L13 - L17. Defendant asserts that said request was under the incorrect belief

that Plaintiff was no longer obligated under the subject debt based on court documents. See

Affidavit¶ 11.

           13.   Defendant disagrees with Plaintiff’s characterization of the email. On September

10, 2015, the attorney for the mortgagee emailed Plaintiff and stated that if Plaintiff could

provide his divorce decree to him, he may be able to convince his client to waive the pursuit of

deficiency and remove Plaintiff from the 2015 Foreclosure Action.            The attorney for the



                                                 3
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 4 of 12




mortgagee did not indicate that he would be able to remove Plaintiff from his obligation under

the Note and Mortgage nor did he recant his statement that Plaintiff “signed the note and thus are

still obligated to repay the debt.” See Affidavit of Mark K. Macris, dated October 31, 2018,

Exhibit E.

       14.     Defendant agrees that on October 9, 2015, the attorney for the mortgagee filed an

Affirmation of Regularity in the 2015 Foreclosure Action wherein he requested that Plaintiff be

removed from the caption as a defendant as he was no longer a necessary party. See Affidavit of

Mark K. Macris, dated October 31, 2018, Exhibit F. However, the attorney for the mortgagee

did not indicate that Plaintiff was no longer obligated under the subject debt nor that he was

removed from the subject Note and Mortgage. See Id.

       15.     Defendant agrees that on November 20, 2015, the Honorable James H. Dillon

granted an Order of Reference in the 2015 Foreclosure Action removing Plaintiff as defendant in

that action. See Affidavit Exhibit D, ¶ 11. Further, that the caption was amended to U.S. ROF

III Legal Title Trust 2015-1, by U.S. Bank National Association, as Legal Title Trustee. See id.

       16.     Defendant agrees with this statement. See the Declaration of Brian S. McGrath

submitted with Defendant’s October 31, 2018 Motion for Summary Judgment (hereinafter, the

“McGrath Declaration”), Exhibit 17 p. 103, L15 - L21.

       17.     Defendant agrees that on July 8, 2015, Plaintiff had a telephone conversation with

an SLS representative regarding the status of the 2015 Foreclosure Action wherein he informed

the representative that he received an email from the mortgagee’s attorney that confirmed he was

being removed from the caption in the 2015 Foreclosure Action. Plaintiff inquired about the

status of the account and was informed that he was still obligated under the Note and Mortgage.

Further, that the loan was still Plaintiff’s financial responsibility and the only way Plaintiff’s



                                                4
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 5 of 12




name gets removed from the account is if the house is refinanced by Catherine Macris in her own

name. See Affidavit of Mark K. Macris, dated October 31, 2018 ¶ 15; see also Exhibit A to the

Affidavit of Gretchen Burger, pp. 3, 7-8.

       18.     Defendant agrees that on March 16, 2016, Plaintiff had a telephone conversation

with an SLS representative, concerning why SLS was reporting Plaintiff’s account on his credit

report despite having been removed from the 2015 Foreclosure Action. The representative

explained that reporting will continue until foreclosure of the Property is completed. Plaintiff

inquired whether SLS had a copy of the Order of Reference and the representative confirmed

receipt. See Affidavit of Mark K. Macris, dated October 31, 2018 ¶ 16; see also Exhibit A to

the Affidavit of Gretchen Burger, pp. 16, 18.

       19.     On March 30, 2016, Plaintiff had a telephone conversation with an SLS

representative, concerning why SLS was reporting Plaintiff’s account on his credit report despite

having been removed from the 2015 Foreclosure Action and whether SLS received court

documents from the mortgagee’s attorney. The SLS representative advised the documents are

not shared with the mortgagee’s attorney and that all communications should be directed to the

mortgagee’s attorney because the loan is in foreclosure. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 17; see also Exhibit A to the Affidavit of Gretchen Burger, p. 30.

       20.     On April 20, 2016, an SLS representative called the Plaintiff regarding the

Mortgage on the Property. Plaintiff asked the representative if he was familiar with what an

order of reference is in a mortgage foreclosure action to which the representative replied in the

affirmative. Accordingly, Plaintiff inquired why he was still on the account if SLS agrees with

the mortgagee’s attorney that Plaintiff is not a defendant and the SLS representative advised that

SLS does not agree that Plaintiff should be taken off the account. See Affidavit of Mark K.



                                                5
      Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 6 of 12




Macris, dated October 31, 2018 ¶ 18; see also Exhibit A to the Affidavit of Gretchen Burger, p.

44.

        21.      On April 27, 2016, SLS called Plaintiff and advised that because the original note

was underwritten by both Plaintiff and Catherine Macris, Plaintiff and Catherine Macris are

liable for the original mortgage until she sells the Property. Further, that based on the foregoing,

credit reporting will continue until the Property is sold. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 19; see also Exhibit A to the Affidavit of Gretchen Burger, p. 50.

        22.      Defendant agrees that on April 28, 2016, Plaintiff sent a written dispute to SLS,

alleging that he was no longer obligated under the mortgage debt based on an order of reference

that was signed by the Honorable James H. Dillon in the 2015 Foreclosure Action for foreclosure

of the Property. See Affidavit, Exhibit L; see also Affidavit of Mark K. Macris, dated October

31, 2018 ¶ 20.

        23.      On May 3, 2016, Plaintiff had a telephone conversation with an SLS

representative, concerning why SLS was reporting Plaintiff’s account on his credit report despite

having been removed from the 2015 Foreclosure Action. The SLS representative made it clear

in his response that Plaintiff is likely still obligated under the subject debt but would request that

the legal department get involved. See Affidavit of Mark K. Macris, dated October 31, 2018 ¶

21; see also Exhibit A to the Affidavit of Amanda Tagliarino, pp. 57-58.

        24.      On March 10, 2016, Plaintiff called SLS to inquire as to documents he previously

submitted to SLS, which purportedly removed him from his obligation under the subject Note

and Mortgage. An SLS representative informed Plaintiff that the review would be complete by

May 17, 2017. See Affidavit of Mark K. Macris, dated October 31, 2018 ¶ 22; see also Exhibit

A to the Affidavit of Amanda Tagliarino, p. 61.



                                                  6
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 7 of 12




       25.     On May 17, 2016, Plaintiff called SLS to inquire as to documents he previously

submitted to SLS, which purportedly removed him from his obligation under the subject Note

and Mortgage.     The SLS representative inquired about a short sale.           Plaintiff requested

confirmation that SLS received the order of reference and the SLS representative confirmed

receipt but requested additional documents concerning a short sale. Plaintiff refused to provide

additional documents and the SLS representative marked the file accordingly. See Affidavit of

Mark K. Macris, dated October 31, 2018 ¶ 23; see also Exhibit A to the Affidavit of Amanda

Tagliarino, pp. 72, 75.

       26.     The May 19, 2016 Experian credit report correctly states that SLS reported a trade

line relative to subject Mortgage indicating Plaintiff’s account was delinquent. See Affidavit of

Mark K. Macris, dated October 31, 2018, Exhibit I.

       27.     On June 8, 2016, Plaintiff called SLS to inquire as to documents he previously

submitted to SLS, which purportedly removed him from his obligation under the subject Note

and Mortgage. The SLS representative inquired whether Plaintiff is involved in a short sale to

which Plaintiff advised he had no interest in. Plaintiff again stated he is disputing his obligation

under the Note and Mortgage. The SLS representative advised that both Plaintiff and Catherine

Macris executed the Note and Mortgage, and banks do not remove person from the loan despite

court orders. As such, the representative urged Plaintiff to work with SLS to sell the property, in

order to remove his name from the account. See Affidavit of Mark K. Macris, dated October 31,

2018 ¶ 25; see also Exhibit A to the Affidavit of Amanda Tagliarino, pp. 79-79, 81.

       28.     On May 23, 2016, SLS sent a letter to Plaintiff in response to Plaintiff’s April 28,

2016 letter, advising that Plaintiff and Catherine Macris are still obligated under the subject debt




                                                 7
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 8 of 12




and that SLS accurately reported Plaintiff’s account to the credit reporting agencies and found no

errors in the reporting. See Affidavit, ¶ 15, Exhibit M.

       29.     Defendant disagrees with the characterization of its witness’s testimony.

Defendant’s witness testified that it is a common occurrence to have two different analysts work

two different parts of a given dispute from a consumer. See Affirmation of Seth J. Andrews,

Exhibit E, p. 81, L7 - L14, provided with Plaintiff’s October 31, 2018 Motion for Summary

Judgment.

       30.     Defendant disagrees with the depiction in this statement.       On June 9, 2016,

Plaintiff had a telephone conversation with an SLS representative to inquire why he received the

SLS May 23, 2016 letter which stated that Plaintiff remained obligated under the Note and

Mortgage.    The SLS representative informed the Plaintiff that he would follow-up with a

supervisor concerning Plaintiff’s inquiry and made no representations that Plaintiff was no

longer obligated under the Note and Mortgage. See Affidavit of Mark K. Macris, dated October

31, 2018 ¶ 27; see also Exhibit A to the Affidavit of Amanda Tagliarino, p. 87.

       31.     Defendant agrees that on June 29, 2016, the Honorable James H. Dillon granted

the mortgagee’s motion for judgment of foreclosure and sale in the 2015 Foreclosure Action.

See Affirmation of Seth J. Andrews, Exhibit C.

       32.     Defendant asserts that the documents speaks for itself. See Affidavit of Mark K.

Macris, dated October 31, 2018 ¶ 28.

       33.     Defendant agrees with this statement. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 29; see also Exhibit A to the Affidavit of Amanda Tagliarino, pp. 93, 95-96.

       34.     Defendant agrees with this statement. See Affidavit, Ex. N.




                                                 8
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 9 of 12




       35.     Defendant disagrees with Plaintiff’s assertion that SLS did not review the

documents prior to providing an ACDV response.              Pursuant to the Wallace Affidavit,

“[f]ollowing a thorough and detailed investigation of Plaintiff’s dispute, on July 27, 2016, SLS

provided a response to Experian, stating that the account information was accurate as of the date

reported.” See Affidavit ¶ 16, Ex. N.

       36.     Defendant agrees with the statement. See id. However, it is immaterial the time it

took to respond to the ACDV report, whether it be in one day or three days. The material fact is

that Defendant provided a response to Experian, stating that the account information was

accurate as of the date reported. See id.

       37.     Defendant disagrees with Plaintiff’s assertion to the extent that it states that SLS

did not have any guidelines from either its clients or in-house counsel for how long it should take

to respond to a dispute. Rather, SLS’s witness testified that she was not aware of any guidelines

from either SLS’s clients or in-house counsel for how long it should take to respond to a dispute.

See Affirmation of Seth J. Andrews, Exhibit E, p. 33 L1 – L24.

       38.     Defendant disagrees with Plaintiff’s assertion to the extent that it states that SLS

never contacts their client when responding to an e-Oscar dispute. Rather, SLS’s witness

testified that their clients, specifically Trusts, are typically not contacted concerning e-Oscar

disputes, because the Trust’s do not involve themselves on the loan level on any of the loan. As

such, SLS does not contact its clients for document specific or loan specific documents.       See

Affirmation of Seth J. Andrews, Exhibit E, p. 47, L9 - L17.

       39.     Defendant agrees with Plaintiff’s assertion that whether Plaintiff was a judgment

debtor in a foreclosure action would not impact how SLS reported the Plaintiff’s account to the

credit reporting agencies. See Affirmation of Seth J. Andrews, Exhibit E, p. 87, L16 – L23.



                                                9
    Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 10 of 12




       40.     Defendant denies that this is a material fact and asserts that it is completely

irrelevant to this case. Further, the deposition that Plaintiff relies on deals with a different matter

involving another consumer’s complaint to the TransUnion. See Affirmation of Seth J. Andrews,

Exhibit J, p. 197, L1 – L23.

       41.     Defendant agrees with this statement. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 30; see also Exhibit A to the Affidavit of Amanda Tagliarino, pp. 97-98.

       42.     Defendant agrees with this statement.         See Affirmation of Seth J. Andrews,

Exhibit E, p. 85, L15 – p. 86 L15.

       43.     The Bank of America denial letter concerning a request for credit speaks for itself.

To the extent that Plaintiff is implying that Defendant’s inaccurate credit reporting was the cause

of the denial for credit, Defendant denies that claim. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 31.

       44.     The Chase Bank U.S.A. denial letter concerning a request for credit speaks for

itself. To the extent that Plaintiff is implying that Defendant’s inaccurate credit reporting was

the cause of the denial for credit, Defendant denies that claim. See Affidavit of Mark K. Macris,

dated October 31, 2018 ¶ 32.

       45.     Defendant agrees with this statement. See Affidavit of Mark K. Macris, dated

October 31, 2018 ¶ 33; see also Exhibit A to the Affidavit of Amanda Tagliarino, p. 103.

       46.     Defendant agrees with this statement.         See Affirmation of Seth J. Andrews,

Exhibit E, p. 73, L1 – L10; see also the Declaration of Brian S. McGrath, Exhibit 18 p. 74, L15

- L24 provided with Defendant’s October 31, 2018 Motion for Summary Judgment.; see also See

Affirmation of Seth J. Andrews, Exhibits G.




                                                  10
   Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 11 of 12




       47.    Defendant agrees with this statement. However, to the extent that Defendant

violated the Fair Credit Report Act, none being admitted, any acts done or omitted were in good

faith and in conformity with applicable rules, regulations and/or interpretations thereof. See

Affirmation of Seth J. Andrews, Exhibit E, p. 94, L14 – p. 95 L18.

   48. Defendant denies this statement. Plaintiff is unable to sustain his claim for damages for

any alleged violations. See McGrath Declaration Exhibit 18, pp. 132-133.



Dated: December 5, 2018
       New York, New York

                                                   MCGLINCHEY STAFFORD


                                                   By: /s/_Brian S. McGrath
                                                        Brian S. McGrath
                                                        Roshene A. Kemp
                                                        112 West 34th Street, Suite 1515
                                                        New York, New York 10120
                                                        Tel: (646) 362-4000
                                                        Email: bmcgrath@mcglinchey.com
                                                        Email: rkemp@mcglinchey.com

                                                        Attorneys for Defendant
                                                        Specialized Loan Servicing, LLC




                                              11
   Case 1:17-cv-00361-WMS-LGF Document 45-1 Filed 12/05/18 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I, Brian S. McGrath, certify under penalty of perjury that I am over 18 years of age, am not

a party to the above-captioned action, and that on December 5, 2018, I served a true and correct

copy of the Counterstatement of Undisputed Material Facts on counsel of record in this action by

electronic service through the Court’s CM/ECF system and electronic mail.

Dated: December 5, 2018

                                             MCGLINCHEY STAFFORD

                                             By: /s/ Brian S. McGrath
                                                     Brian S. McGrath
